Citation Nr: 0421292	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to increased disability rating for service-
connected blepharoconjunctivitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
diplopia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   

Procedural History

The veteran served on active duty from October 1943 until 
April 1946.  

The veteran was granted service connection for 
blepharoconjunctivitis in 1951; 
a 10 percent disability rating was assigned.  In December 
1998 the veteran filed a claim for an increased evaluation 
for blepharoconjuctivitis.  In a February 1999 rating 
decision, the RO confirmed and continued the 10 percent 
disability rating.

In March 2001, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 as well as 
for an increased evaluation for the service-connected 
blepharoconjunctivitis.  The March 2002 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
March 2002 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 2002.

In the veteran's Substantive Appeal a Travel Board hearing 
before a Veterans Law Judge was requested.  However, the 
veteran contacted the RO in April 2003 in order to cancel the 
Travel Board hearing; he instead requested a hearing before a 
RO hearing officer.  The RO hearing was scheduled for July 
2003.  The veteran contacted the RO in July 2003 to cancel 
the RO hearing.  He did not request that the hearing be 
rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for 
diplopia as well as an increased rating for his service-
connected blepharoconjunctivitis.  Essentially, he contends 
that his service-connected eye disability has become worse 
than contemplated by the currently assigned 10 percent 
rating.  Further, the veteran asserts that he is entitled to 
compensation under 38 U.S.C. § 1151, contending that laser 
eye surgery performed at a VA medical facility in October 
1998 the development of diplopia.  For the reasons explained 
immediately below, the Board finds that a remand for 
additional procedural and evidentiary development is in 
order.  

Reasons for Remand

Procedural issues

(i.)  Additionally submitted evidence 

In April 2003, the veteran's representative submitted an 
updated copy of the veteran's eyeglass prescription, 
indicating a change in the veteran's eyesight since the 
evidence of record at the time of the September 2002 
Statement of the Case (SOC).  The RO did not readjudicate the 
issue in light of the new evidence and did not issue a 
supplemental statement of the case (SSOC) subsequent to its 
receipt.  There is no waiver of initial RO consideration of 
record.  See 38 C.F.R. §§ 19.37, 20.1304 (2003).   The Board 
cannot consider additional evidence without first remanding 
the case to the agency of original jurisdiction for initial 
consideration or obtaining the veteran's waiver.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) [the DAV case]. 

(ii.)  Inadequate notice

In addition, the Board notes that the veteran has not 
received sufficient notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  After a review of the record, 
the Board has determined that although the RO provided the 
veteran with verbal notification of the requirements of the 
VCAA with respect to his increased rating claim, the record 
on appeal does not confirm that the veteran was provided VCAA 
notice with respect to the evidence required to substantiate 
his claim pursuant to 38 U.S.C. § 1151.  In particular, there 
has been no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate this claim.  See38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

 The United States Court of Appeals for the Federal Circuit 
held in the DAV case that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  

Thus, if, as here, the record has a procedural defect with 
respect to the notice required under the VCAA, this may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Claim for compensation under 38 § U.S.C. 1151

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999). 

It is undisputed that the evidence of a current disability 
has been associated with the file.  However, the medical 
evidence is in conflict with respect to the question of 
whether the veteran has any (1) additional disability which 
is (2) attributable to VA treatment.  VA treatment records 
from October 1990 and January 1992 document treatment for 
diplopia prior to the October 1998 YAG laser treatment.  
December 1998 treatment records document "diplopia worse" 
post surgery.  The Board finds that the evidence of record is 
insufficient to make an informed decision on the claim and 
that a medical opinion on this matter is therefore necessary.

Increased rating claim

The issue of whether the veteran is entitled to compensation 
under 38 U.S.C. § 1151 for an additional eyesight disability 
is inextricably intertwined with the issue of the veteran's 
request for an increased disability rating for his service 
connected eyesight disability.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision- making or 
appellate litigation.]  Here, both claims concern the 
increase in the severity of an eyesight disability.  The 
resolution of either the increased rating issue or the 
38 U.S.C. § 1151 compensation claim may be dependent on 
resolution of the other claim.  Accordingly, the veteran's 
increased rating claim is deferred and will be readjudicated 
along with the 38 U.S.C. § 1151 compensation claim after the 
completion of the additional development described below.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:


1.  VBA must assure that all notice 
and development required by the VCAA 
has been accomplished, including 
notifying the veteran of the evidence 
he needs to submit and that which will 
be obtained by VA.  

2.VBA should arrange for an opinion by 
a specialist in ophthalmology (or 
similarly qualified specialist in 
diseases of the eyes) as to the 
matters referred to below.  The 
reviewing specialist is asked to 
review the claims folder in 
conjunction with rendering the 
requested  opinion.  If the reviewing 
specialist deems it to be  necessary, 
the veteran should undergo a VA 
examination and/or appropriate 
diagnostic testing.  

The reviewing eye specialist is 
initially asked to identify any 
current disability of the veteran's 
eyes and eyesight.  In particular, all 
manifestations of the service-
connected blepharoconjunctivitis 
should be identified.

The reviewing specialist is asked to 
provide an opinion as to whether any 
disability of the veteran's eyes or 
eyesight is at least as likely as not 
attributable to VA medical treatment, 
to include October 1998 YAG laser 
surgery.  If any such additional eye 
disability is identified, the 
reviewing specialist is asked to state 
an opinion as to whether the record 
reflects carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of the VA medical 
personnel in furnishing health care to 
the veteran.  If any such additional 
eye disability identified is a common 
and expected side-effect of the 
treatment provided by VA, or 
conversely if any such disability is 
unforeseeable, this should be stated.  

The report of the records review 
should be associated with the 
veteran's VA claims folder.



3. After accomplishing any additional 
development it deems to be necessary, VBA 
should review the evidence of record and 
readjudicate the veteran's claims of 
entitlement to compensation under 38 
U.S.C. § 1151 for diplopia and increased 
rating for blepharoconjunctivitis. If 
these claims remain denied, in whole or 
in part, VBA should provide the veteran 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response. The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




